PETROPLUS, JUDGE:
The facts in this case were stipulated by the parties as follows:
1. That between July 2, 1969 and October 8, 1969, on West Virginia State Route 28/10, Pendleton County, employees of the West Virginia Department of Highways, while engaged in construction which consisted of the widening of a curve in the road, did blasting.
2. That the blasting consisted of three (3) shots, each shot containing twenty-five (25) holes loaded with one (1) to five (5) sticks of dynamite.
3. That the situs of the blasting was about 450 to 500 feet from the location of claimant’s well.
4. That immediately after the blasting claimant’s daughter advised Department personnel that the blasting had caused their well to become muddy.
5. That upon investigation the water in the well was observed to be muddy.
6. That after considering the circumstances surrounding the claim, the cost of litigation and the trespass involved, the parties hereto stipulate the amount of damage to be One Hundred and 00/100 Dollars ($100.00).
It appearing from the above stipulation that the claimant was damaged in the amount of One Hundred and 00/100 Dollars ($100.00) as the result of the blasting operations of the respondent, it is the *203opinion of this Court that an award should be made to the claimant in said amount.
Claim allowed. Award in the amount of $100.00.